DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/10/2021 and 03/08/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered if signed and initialed by the Examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 11-14, 19-23, 29 and 30 are rejected under 35 U.S.C. §103 as being unpatentable over Ye et al. (US 2019/0215849 A1) hereinafter “Ye” in view of Ahn et al. (WO 2017/116114 A1) hereinafter “Ahn”
As per claim 1, Ye discloses an apparatus for wireless communications at a user equipment (UE), comprising: 
a processor; and memory coupled to the processor (Ye, [0179], processors and memory utilized by said processors), the processor and memory configured to: 
receive, from a base station, downlink control information (DCI) indicating a set of allocated resources that the UE is to utilize for tone reservation (Ye, [0025], the access node 108 may transmit a configuration message to the UE 104; [0044], M bits can be used in DCI for the indication of 2, 3, and 6-subcarrier allocations; [0031], “tone” may be used interchangeably with “subcarrier”; generating and causing transmission of downlink control information that includes M bits in a subcarrier)
Ye does not explicitly disclose transmit a data signal on a first set of tones from the set of allocated resources based at least in part on the DCI; and transmit a peak-reduction signal on a second set of tones being different from the first set of tones.
Ahn discloses transmitting a data signal on a first set of tones from the set of allocated resources based at least in part on the DCI (Ahn, [132], Step S100, UE transmits a PUSCH to a network by using a first resource unit. The first resource unit consists of a first number of REs within a first tone in frequency domain and a first time interval in time domain)
transmit a peak-reduction signal on a second set of tones being different from the first set of tones (Ahn, [132], Step S110, UE transmits ACK/NACK to the network by using a second resource unit.  The second resource unit consist of a second number of REs within a second tone in frequency domain and a second time interval in time domain)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Ahn related to transmit a data signal on a first set of tones from the set of allocated resources based at least in part on the DCI, transmit a peak-reduction signal on a second set of tones being different from the first set of tones and have modified the teaching of Ye in order to improve peak-to-average power ratio (Ahn, [2])

As per claim 11, Ye in view of Ahn disclose the apparatus of claim 1, wherein the processor and memory are further configured to: 
determine that the second set of tones is common to the UE and one or more other UEs (Ye, [0061], may be used as a DMRS sequence mapped to a first tone,  where u depends on a cell ID... In one example, the same DMRS sequence may be mapped to the second tone)
identify a proximity relationship between the first set of tones and the second set of tones of the set of allocated resources, a tone reservation capability of the UE being based at least in part on the proximity relationship; and transmit the data signal and the peak-reduction signal based at least in part on the proximity relationship (Ye, [0031], the UE may signal its capability on support of 2 out of 3 subcarriers)

As per claim 12, Ye in view of Ahn disclose the apparatus of claim 11, wherein the processor and memory are further configured to: 
determine the proximity relationship is associated with a difference in frequency between the first set of tones and the second set of tones (Ye, [0062], there may be a fixed offset from a sequence index used for the first tone to a sequence index used for the other tone)

As per claim 13, Ye in view of Ahn disclose the apparatus of claim 1, wherein the processor and memory are further configured to: 
transmit, to a base station, an indication of a tone reservation capability for an uplink transmission by the UE (Ye, [0187], receiving an indication of capability information for a user equipment (UE))
determine the set of allocated resources is scheduled by the DCI in accordance with the tone reservation capability of the UE (Ye, [0031], a PUSCH with 2 out of 3 subcarriers may be configured together with other sub-PRB allocations)
and configure the peak-reduction signal based at least in part on the tone reservation capability (Ye, [0031], The configuration may depend on UE capability (received at, for example, 112). The UE may signal its capability on support of 2 out of 3 subcarriers, 3 subcarriers and 6 subcarriers jointly. For example, one capability message may include all of the UE capabilities related to sub-PRB allocations)

As per claim 14, Ye in view of Ahn disclose the apparatus of claim 13, the tone reservation capability of the UE comprising a power amplification class, a number of antenna elements (Ye, [0139], antenna elements), a number of radio frequency chains, a number of multiple-input multiple-output layers (Ye, [0178], may be used execute Layer 3, Layer 3, Layer 2, or Layer 1 functionality), a maximum power reduction value, or any combination thereof. 

As per claim 19, Ye in view of Ahn disclose the apparatus of claim 1, wherein the processor and memory are further configured to: 
determine that the DCI indicates whether the second set of tones are allocated for transmission of the peak-reduction signal (Ye, [0044], M bits can be used in DCI for the indication of 2, 3, and 6-subcarrier allocations; [0031], “tone” may be used interchangeably with “subcarrier”; generating and causing transmission of downlink control information that includes M bits in a subcarrier)
identify a number of the second set of tones based at least in part on a function of the set of allocated resources (Ahn, [132], The second resource unit consist of a second number of REs within a second tone in frequency domain and a second time interval in time domain)
and transmit the peak-reduction signal on the second set of tones allocated by the DCI (Ahn, [132], Step S110, UE transmits ACK/NACK to the network by using a second resource unit.  The second resource unit consist of a second number of REs within a second tone in frequency domain and a second time interval in time domain)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Ahn related to identify a number of the second set of tones based at least in part on a function of the set of allocated resources and transmit the peak-reduction signal on the second set of tones allocated by the DCI and have modified the teaching of Ye in order to improve peak-to-average power ratio (Background Art) 

As per claim 20, Ye in view of Ahn disclose the apparatus of claim 19, wherein the processor and memory are further configured to: refrain from monitoring an RNTI associated with the second set of tones based at least in part on a determination that the second set of tones are not allocated for transmission of the peak-reduction signal (Ahn, [37], If the PDCCH is for a specific UE, a unique identifier (e.g., cell-RNTI (C-RNTI) of the UE may be scrambled to the CRC)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Ahn related to refrain from monitoring an RNTI associated with the second set of tones based at least in part on a determination that the second set of tones are not allocated for transmission of the peak-reduction signal and have modified the teaching of Ye in order to improve peak-to-average power ratio (Background Art) 

As per claim 21, Ye in view of Ahn disclose the apparatus of claim 19, the function of the set of allocated resources comprising a fraction of the set of allocated resources, a fraction of a total number of tones, or both (Ye, [0046] As another example of these embodiments, the use of 2 or 3 tones within allocated 3 subcarriers can be configured by RRC signaling or via 1-bit in DCI, and 3 bits can be used for allocation of 3 or 6 subcarriers)

As per claim 22, Ye in view of Ahn disclose the apparatus of claim 19, wherein the processor and memory are further configured to: receive a control message that comprises a configuration for the second set of tones (Ye, [0061], the same DMRS sequence may be mapped to the second tone)  

As per claim 23, Ye discloses an apparatus for wireless communications at a base station, comprising: 
a processor; and memory coupled to the processor (Ye, [0179], processors and memory utilized by said processors), the processor and memory configured to: 
transmit downlink control information (DCI) indicating a set of allocated resources that a user equipment (UE) is to utilize for tone reservation (Ye, [0025], the access node 108 may transmit a configuration message to the UE 104; [0044], M bits can be used in DCI for the indication of 2, 3, and 6-subcarrier allocations; [0031], “tone” may be used interchangeably with “subcarrier”; generating and causing transmission of downlink control information that includes M bits in a subcarrier)
Ye does not explicitly disclose the set of allocated resources comprising a first set of tones for transmission of a data signal and a second set of tones for transmission of a peak-reduction signal, the second set of tones being different from the first set of tones; and receive, from the UE, the data signal on the first set of tones and the peak-reduction signal on the second set of tones based at least in part on the DCI.
Ahn discloses the set of allocated resources comprising a first set of tones for transmission of a data signal and a second set of tones for transmission of a peak-reduction signal, the second set of tones being different from the first set of tones (Ahn, [132], The first resource unit consists of a first number of REs within a first tone in frequency domain and a first time interval in time domain.  The second resource unit consist of a second number of REs within a second tone in frequency domain and a second time interval in time domain)
and receive, from the UE, the data signal on the first set of tones and the peak-reduction signal on the second set of tones based at least in part on the DCI (Ahn, [132], Step S100, UE transmits a PUSCH to a network by using a first resource unit. The first resource unit consists of a first number of REs within a first tone in frequency domain and a first time interval in time domain; [132], Step S110, UE transmits ACK/NACK to the network by using a second resource unit.  The second resource unit consist of a second number of REs within a second tone in frequency domain and a second time interval in time domain)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Ahn related to the set of allocated resources comprising a first set of tones for transmission of a data signal and a second set of tones for transmission of a peak-reduction signal, the second set of tones being different from the first set of tones and receive, from the UE, the data signal on the first set of tones and the peak-reduction signal on the second set of tones based at least in part on the DCI and have modified the teaching of Ye in order to improve peak-to-average power ratio (Ahn, [2])

As per claim 29, Ye discloses a method for wireless communications at a user equipment (UE), comprising: 
receiving, from a base station, downlink control information (DCI) indicating a set of allocated resources that the UE is to utilize for tone reservation (Ye, [0025], the access node 108 may transmit a configuration message to the UE 104; [0044], M bits can be used in DCI for the indication of 2, 3, and 6-subcarrier allocations; [0031], “tone” may be used interchangeably with “subcarrier”; generating and causing transmission of downlink control information that includes M bits in a subcarrier)
Ye does not explicitly disclose transmitting a data signal on a first set of tones from the set of allocated resources based at least in part on the DCI; and transmitting a peak-reduction signal on a second set of tones being different from the first set of tones. 
Ahn discloses transmitting a data signal on a first set of tones from the set of allocated resources based at least in part on the DCI (Ahn, [132], Step S100, UE transmits a PUSCH to a network by using a first resource unit. The first resource unit consists of a first number of REs within a first tone in frequency domain and a first time interval in time domain)
transmit a peak-reduction signal on a second set of tones being different from the first set of tones (Ahn, [132], Step S110, UE transmits ACK/NACK to the network by using a second resource unit.  The second resource unit consist of a second number of REs within a second tone in frequency domain and a second time interval in time domain)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Ahn related to transmit a data signal on a first set of tones from the set of allocated resources based at least in part on the DCI, transmit a peak-reduction signal on a second set of tones being different from the first set of tones and have modified the teaching of Ye in order to improve peak-to-average power ratio (Ahn, [2])

As per claim 30, Ye discloses a method for wireless communications at a base station, comprising: 
transmitting downlink control information (DCI) indicating a set of allocated resources that a user equipment (UE) is to utilize for tone reservation (Ye, [0025], the access node 108 may transmit a configuration message to the UE 104; [0044], M bits can be used in DCI for the indication of 2, 3, and 6-subcarrier allocations; [0031], “tone” may be used interchangeably with “subcarrier”; generating and causing transmission of downlink control information that includes M bits in a subcarrier)
Ye does not explicitly disclose the set of allocated resources comprising a first set of tones for transmission of a data signal and a second set of tones for transmission of a peak-reduction signal, the second set of tones being different from the first set of tones; and receiving, from the UE, the data signal on the first set of tones and the peak-reduction signal on the second set of tones based at least in part on the DCI. 
Ahn discloses the set of allocated resources comprising a first set of tones for transmission of a data signal and a second set of tones for transmission of a peak-reduction signal, the second set of tones being different from the first set of tones (Ahn, [132], The first resource unit consists of a first number of REs within a first tone in frequency domain and a first time interval in time domain.  The second resource unit consist of a second number of REs within a second tone in frequency domain and a second time interval in time domain)
and receive, from the UE, the data signal on the first set of tones and the peak-reduction signal on the second set of tones based at least in part on the DCI (Ahn, [132], Step S100, UE transmits a PUSCH to a network by using a first resource unit. The first resource unit consists of a first number of REs within a first tone in frequency domain and a first time interval in time domain; [132], Step S110, UE transmits ACK/NACK to the network by using a second resource unit.  The second resource unit consist of a second number of REs within a second tone in frequency domain and a second time interval in time domain)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Ahn related to the set of allocated resources comprising a first set of tones for transmission of a data signal and a second set of tones for transmission of a peak-reduction signal, the second set of tones being different from the first set of tones and receive, from the UE, the data signal on the first set of tones and the peak-reduction signal on the second set of tones based at least in part on the DCI and have modified the teaching of Ye in order to improve peak-to-average power ratio (Ahn, [2])

Claims 8-10 are rejected under 35 U.S.C. §103 as being unpatentable over Ye (US 2019/0215849 A1) in view of Ahn (WO 2017/116114 A1) and further in view of Wang et al. (US 2018/0131485 A1) hereinafter “Wang”
As per claim 8, Ye in view of Ahn disclose the apparatus of claim 1, they do not explicitly disclose wherein the processor and memory are further configured to: determine the peak-reduction signal reduces a peak to average power ratio (PAPR) value associated with the uplink transmission; identify a PAPR value that exceeds a threshold PAPR value for an uplink transmission; receive, in the DCI, an allocation of the first set of tones that is within a threshold frequency distance from the second set of tones based at least in part on the identified PAPR value.
Wang discloses determine the peak-reduction signal reduces a peak to average power ratio (PAPR) value associated with the uplink transmission (Wang, [0060], the DMRS sequence to a first set of subcarrier in a comb structure for SC-FDM (e.g., for uplink DMRS))
identify a PAPR value that exceeds a threshold PAPR value for an uplink transmission (Wang, [0079], if the PAPR exceeds the threshold, another iteration 810 may be performed of clipping 804 and filtering 806) 
and receive, in the DCI, an allocation of the first set of tones that is within a threshold frequency distance from the second set of tones based at least in part on the identified PAPR value (Wang, [0116], determine a granularity based on the received information associated with the resource allocation)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Wang related to determine the peak-reduction signal reduces a peak to average power ratio (PAPR) value associated with the uplink transmission, identify a PAPR value that exceeds a threshold PAPR value for an uplink transmission and receive, in the DCI, an allocation of the first set of tones that is within a threshold frequency distance from the second set of tones based at least in part on the identified PAPR value and have modified the teaching of Ye and Ahn in order to improve throughput (Wang, [0004])

As per claim 9, Ye in view of Ahn and Wang discloses the apparatus of claim 8, wherein the processor and memory are further configured to: 
transmit, to the base station, a request for a number of tones to be allocated to the second set of tones for transmission of the peak-reduction signal in accordance with a reduced PAPR value (Ye, [0071], it would be transmitted on one out of these two subcarriers, and thus the peak-to-average-power-ratio (PAPR) can be the same as single-tone transmission)
and receive the DCI based at least in part on the request (Ye, [0104], receive configuration/allocation information)
As per claim 10, Ye in view of Ahn and Wang disclose the apparatus of claim 9, the request for the number of tones comprising at least portion of a power headroom report. 
(Ye, [0201], wherein the DMRS comprises 2-tone binary phase shift keying (BPSK) DMRS symbols)

Allowable Subject Matter
Claims 2-7, 15-18 and 24-28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFF BANTHRONGSACK whose telephone number is (571) 270-7090.  The examiner can normally be reached on M-F 9:00am - 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, YEMANE MESFIN can be reached on 571-272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFF BANTHRONGSACK/
Examiner, Art Unit 2462

/YEMANE MESFIN/Supervisory Patent Examiner, Art Unit 2462